DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on October 27, 2020.  In virtue of this amendment:
Claim 15 is cancelled; and thus,
Claims 1-14 and 16-20 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An apparatus, comprising … “the shield cover encasing the RF communication component; and a shield layer disposed between the shield cover and the antenna layer; wherein the antenna module further comprises an antenna module side, the antenna module side comprises a side of the signal routing layer and a side of the antenna layer, and the shield layer covers a portion of the antenna module side such that at least a portion of the side of the antenna layer is uncovered”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-13 are allowed as being dependent on claim 1).
the shield cover encases a portion of the signal routing layer, the antenna layer is on a signal routing layer, and a side or end of the layer for shielding covers a side or end of the signal routing layer such that a side or end of the antenna layer is uncovered”, in combination with the remaining claimed limitations as claimed in independent claim 14 (claims 16-20 are allowed as being dependent on claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kamgaing et al. – US 10,734,735
Prior art Lo – US 6,452,549
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 2, 2021